         Case 1:18-cv-00508-RC Document 355 Filed 01/22/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                )
WILMER GARCIA RAMIREZ, et al.,                  )
                                                )
                         Plaintiffs,            )
                                                )
       v.                                       ) Civil Action No. 1:18-cv-00508-RC
                                                )
UNITED STATES IMMIGRATION AND                   )
CUSTOMS ENFORCEMENT, et al.,                    )
                                                )
                         Defendants.            )
                                                )

     JOINT STATUS REPORT CONCERNING THE PARTIES’ MEET AND CONFER
         EFFORTS AND REQUEST FOR RULINGS ON UNRESOLVED ISSUES

       At the December 16, 2020 telephonic hearing, the Court directed the parties to meet and

confer on three issues: (1) a schedule for exchanging drafts and resolving any disputes concerning

various remaining remedial steps (i.e., a revised FOJC Handbook and on-line training module; a

proposed plan and schedule for training FOJCs on the revised training materials agreed to by the

parties; and a nationwide list of shelters, group homes, and other organizational sponsors that

accept Age-Outs); (2) whether there is a need for the Court to decide Defendants’ September 4,

2020 Motion to Issue Interim Guidance (Dkt. No. 337); and (3) whether the parties can resolve

their differences concerning, and agree upon, a revised Age Out Review Worksheet (“AORW”),

or the Court must resolve those differences. The parties have met and conferred on these issues

and report as follows:

I.     FURTHER REMEDIAL ITEMS

       1. Nationwide List of Shelters. On January 7, 2021, Defendants provided Plaintiffs with

an updated, nationwide list of shelters and other organizational sponsors that accept Age-Outs.
         Case 1:18-cv-00508-RC Document 355 Filed 01/22/21 Page 2 of 11




Plaintiffs are reviewing that list and will provide any comments or additions by no later than

January 22, 2021.

       2. FOJC Handbook. Defendants will provide Plaintiffs proposed revisions to those

portions of the FOJC Handbook that concern Section 1232(c)(2)(B) and/or Age-Out placement

determinations by January 22, 2021. Plaintiffs will provide any comments and/or proposed

revisions by January 29, 2021. The parties will submit proposed revisions or other issues on which

they are not able to agree, if any, to the Court for resolution by February 15, 2021.

       3. Online Training Module. Defendants advised Plaintiffs on January 6, 2021, that ICE

has removed and no longer intends to use the online training module and, accordingly, it will not

be updating or modifying it. Plaintiffs do not oppose this decision, provided the training materials

agreed upon by the parties are available online, so that they can be consulted by FOJCs, and

particularly new FOJCs, if they have questions concerning the requirements of the statute and

ICE’s revised procedures and guidance for complying with the statute and making Age-Out

placement determinations.

       4. Proposed Plan and Schedule for Training FOJCs. The parties were not able to reach

agreement as to a proposed plan and schedule for training FOJCs.

       Plaintiffs’ Statement. As Plaintiffs noted at the December 15, 2020 hearing, they believe

that ICE should (a) promptly schedule virtual training sessions to train FOJCs on the new training

materials agreed to by the parties and submitted to the Court for approval (see Nov. 19, 2020 Joint

Status Report Concerning the Results of the Parties’ Efforts to Agree Upon Revised Training

Materials and an Age Out Review Worksheet (Dkt. No. 345); ATD and Bond Training

Presentation (Dkt. No. 345-2); Age-Out PowerPoint Training Presentation (Dkt. No. 346-1)); and




                                                 2
           Case 1:18-cv-00508-RC Document 355 Filed 01/22/21 Page 3 of 11




(b) propose a plan for training new FOJCs on these materials promptly after they become FOJCs

and before they begin making Age-Out placement determinations.

          During the parties’ meet and confer efforts, Defendants stated that they would conduct new

training of FOJCs “within 60 days of this Court’s final approval of all updated training materials.”

This general time frame is acceptable to Plaintiffs, as well as the condition that the Court first

approve the training materials agreed to by the parties. Accordingly, Plaintiffs respectfully request

that the Court approve the training materials previously agreed upon by the parties and attached to

their November 19, 2020 joint submission. (Dkt. No. 345-2, 346-1.)

          However, Defendants have taken the further position that they will not conduct such

training until a revised AORW has been finally approved by the Court and that unless Plaintiffs

agree to Defendants’ proposed form, any new training must await the Court’s final decision as to

a revised AORW and any appeal from that decision. Moreover, citing the Court’s comment at the

December 16, 2020 telephonic conference noting (but not deciding) Defendants’ argument that the

APA bars an order requiring that ICE use a form it has not approved and that the Court would

therefore prefer that the parties agree on a revised AORW, Defendants stated that (1) they oppose

the use of any AORW other than the one they have proposed; (2) they do not believe further meet

and confer efforts to address Plaintiffs’ concerns with their proposed AORW would be fruitful;

and (3) any order that they use an AORW other than the one they have proposed would constitute

an injunction under F.R.C.P. 65(d)(1)(A), which they likely would seek to stay and immediately

appeal.

          Plaintiffs respectfully submit that these objections misunderstand the nature of the post-

trial proceedings concerning remedies to address the statutory violations the Court found in its July

2, 2020 decision and Plaintiffs’ position with respect to the parties’ dispute concerning the AORW.



                                                  3
         Case 1:18-cv-00508-RC Document 355 Filed 01/22/21 Page 4 of 11




The purpose of these proceedings is to determine whether the parties can reach agreement on

specific remedial steps (including those, like a revised AORW, that were proposed by Defendants),

which would be incorporated into a final judgment and permanent injunction and, potentially,

implement those agreed steps before entry of a final judgment and injunction. Plaintiffs have not

requested, nor has the Court suggested, that such steps would be imposed by way of an interim

“injunction” or other order prior to the entry of a final judgment and preliminary injunction, let

alone done so over the objection of Defendants.

       In view of the foregoing impasse, Plaintiffs respectfully propose—and Defendants

apparently agree—that the Court continue the process it previously ordered, without objection,

and decide the parties’ disputes concerning the revised AORW, which have been fully briefed and

are currently pending. Such a decision will resolve the parties’ dispute concerning one element of

the final judgment in this matter and may provide guidance that will thereafter enable the parties

to reach agreement on a revised AORW.

       Defendants’ Statement. During the parties’ meet and confer efforts (and at an earlier

telephonic hearing), Defendants advised that JFRMU would issue new training to FOJCs within

60 days of this Court’s final approval of all updated training materials. Otherwise, ICE cannot and

will not schedule and issue training unilaterally that has not been approved by this Court for

dissemination to the field. Moreover, JFRMU will not issue piecemeal training to FOJCs in the

interim as such incomplete training would likely create additional confusion among FOJCs and

waste resources that could and should be applied to a comprehensive complete training schedule

and program. Defendants advised that complete training would include a finalized and approved

AORW and Defendants once again urged Plaintiffs to accept ICE’s proposed updated AORW—

which mirrors the agreed upon training slide presentation—and which would facilitate and



                                                  4
         Case 1:18-cv-00508-RC Document 355 Filed 01/22/21 Page 5 of 11




expedite ICE’s ability to plan and schedule updated training to FOJCs. Accordingly, Defendants

are at this time unable to propose specific training dates until this Court approves the proposed and

submitted updated training materials. An order from the Court to use an AORW other than ICE’s

proposed form would be an appealable order, but Defendants have never represented to Plaintiffs

that Defendants would seek a stay and immediately appeal such an order. Indeed, without knowing

the contents of an order—that has not been issued—Defendants’ counsel would not presume to

make a recommendation to the Solicitor General. Moreover, even if Defendants were to appeal

and seek a stay, this would require authorization from the Office of the Solicitor General. See 28

C.F.R. § 0.20(b) (providing that the Solicitor General must decide “whether, and to what extent,

appeals will be taken by the Government to all appellate courts.”)

II.    REVISED AGE OUT REVIEW WORKSHEET

       Agreed Statement. Plaintiffs proposed that the parties continue to meet and confer

concerning their respective AORWs.          Defendants responded that, while they appreciated

Plaintiffs’ openness to further discussion, the parties had already conferred extensively on the

AORW, and Defendants did not believe that further discussions would be helpful.

       Plaintiffs’ Statement. Plaintiffs’ position with respect to the revised AORW is set forth

above. In a nutshell, Plaintiffs agree that the Court should decide the parties’ disputes concerning

the AORW, including Defendants’ argument that the APA bars the Court from approving or

ordering an AORW other than one proposed or approved by Defendants. As discussed in

Plaintiffs’ December 10, 2020 submission (Dkt. No. 351), they believe that the revised AORW

proposed by Defendants in contrary to this Court’s July 2, 2020 decision and could undermine

FOJCs’ compliance with the statute in a number of significant respects. Plaintiffs believe that

resolution of these disputes is important to fashioning a final judgment and permanent injunction

that will remedy ICE’s past violations of the statute and help ensure its compliance going forward.

                                                 5
         Case 1:18-cv-00508-RC Document 355 Filed 01/22/21 Page 6 of 11




Plaintiffs further believe that such guidance from the Court may enable the parties to thereafter

agree upon a revised AORW that could be incorporated into a final decree. However, Plaintiffs

have not moved for, and do not intend to move for, an interim injunction or other order with respect

to the AORW.

       Defendants’ Statement. Notwithstanding Plaintiffs’ statement immediately above, and

their “response” below, Plaintiffs previously asked this Court, essentially, for a nationwide

universal injunction prohibiting ICE from using ICE’s version of the revised AORW, and for an

affirmative injunction requiring ICE to use Plaintiffs’ proposed version of the revised AORW.

See ECF No. 351 at 4 (“For these and other reasons set forth below, Plaintiffs respectfully urge

the Court to adopt, and require that ICE use, their proposed AORW, together with any refinements

this Court deems appropriate.”); (emphasis added) see also Fed. R. Civ. P. 65(d)(1). Plaintiffs’

representations now, that they have not moved for an “injunction or other order with respect to

the AORW” (above) and “Plaintiffs have not sought, nor does the Court’s September 30, 2020

order contemplate, ‘an order prohibiting ICE from using its new form and instead directing ICE to

use Plaintiffs’ version of the revised AORW’” (below), are either an attempt to change position

and walk back those previous statements , or are somehow nuanced beyond what common sense

will allow.

       Regardless, during the meet and confer, Defendants offered Plaintiffs the opportunity to

accept ICE’s proposed revised AORW—which mirrors the agreed upon training presentation and

was the product of three prior meet and confers—to expedite JFRMU’s ability to finalize all

training materials and setup comprehensive FOJC training. Plaintiffs declined this invitation. At

the hearing on December 16, 2020 with this Court, Plaintiffs’ counsel stated, “We’d prefer the

status quo over them shifting to their new form. But we agree that it would be great to get the new



                                                 6
         Case 1:18-cv-00508-RC Document 355 Filed 01/22/21 Page 7 of 11




form approved, whatever it is the judge decides.” See Transcript of Status Conference (Dec. 16,

2020) at 12. Absent Plaintiffs’ agreement to ICE’s proposed AORW, Defendants are not willing

to engage further on the AORW, which has already been fully briefed and submitted to this Court

for resolution in accordance with Federal Rule of Civil Procedure 65(d)(1)(C).

       Defendants respectfully request that the Court resolve the parties’ disputes concerning the

AORW, in accordance with Rule 65(d)(1)(a) as contemplated by its prior September 30, 2020

Minute Order, and based on the parties’ respective statements of position submitted pursuant to

that order. (See Dkt. No. 347 (Defendants’ submission), Dkt. No. 351 (Plaintiffs’ submission).)

28 U.S.C. § 1292(a)(1); see, e.g., Abbott v. Perez, 138 S. Ct. 2305, 2319-20 (2018) (“. . . where an

order has the ‘practical effect’ of granting or denying an injunction, it should be treated as such for

purposes of appellate jurisdiction.”); see also Make The Rd. New York v. Wolf, 962 F.3d 612, 623

(D.C. Cir. 2020) (asserting jurisdiction to review district court’s grant of preliminary injunction

against the government’s expansion of expedited removal authority). Plaintiffs contend that they

do not seek an injunction, but merely an order prohibiting ICE from using its new form and instead

directing ICE to use Plaintiffs’ version of the revised AORW on a nationwide basis. Defendants

contend that an order of this nature on a nationwide basis, (to use a new form for class members

and non class members alike) is beyond the remedial power contemplated by the APA, given that

the form itself is not a final agency action (nor is it independently unlawful) and would, in fact, be

an injunction.

       Plaintiffs’ Response:     Once again, Plaintiffs have not sought, nor does the Court’s

September 30, 2020 order contemplate, “an order prohibiting ICE from using its new form and

instead directing ICE to use Plaintiffs’ version of the revised AORW.” That issue will arise, if at

all, when the Court determines the terms of a final judgment and permanent injunction entered in



                                                  7
         Case 1:18-cv-00508-RC Document 355 Filed 01/22/21 Page 8 of 11




this matter. Whether that final order will include a requirement that ICE complete an AORW for

every Age-Out (as Defendants have proposed), and if so the form of that AORW, is not before the

Court at this time. Finally, if such a requirement were included in a final judgment and permanent

injunction, its purpose would be to remedy ICE’s past violations of the statute and prevent it from

violating the statute with respect to future Age-Outs. Like the revised training, periodic reporting

obligations, and other requirements included in such an injunction, any such AORW requirement

would apply to all Age-Outs. Defendants’ argument that such relief is barred by the APA because

it applies to Age-Outs who are not class members, would prevent all injunctive relief, which by

definition is prospective and intended to prevent ICE from violating the statute as to future Age-

Outs (and future Age-Outs from thereby satisfying the class definition, if that concept were even

relevant with respect to such remedial relief, which it is not).

III.   DEFENDANTS’ MOTION FOR APPROVAL OF INTERIM GUIDANCE

       The parties were unable to agree on the need for the Court to decide Defendants’ Motion

to Issue Interim Guidance, which Defendants filed in September 2020. (See Dkt. No. 337.)

       Plaintiffs’ Statement. Plaintiffs believe that the interim guidance proposed by Defendants

is legally inaccurate and misguided, and, therefore, Defendants’ motion should be denied. (See

Mem. in Opp’n to Mot. to Issue Interim Guidance (Dkt. No. 339).) Plaintiffs further believe that

Defendants’ proposed interim guidance has been superseded by subsequent events, including the

parties’ agreement on proposed final guidance and training materials, and that if any “interim

guidance” were to be provided at this point, it should be the final guidance and training materials

subsequently agreed upon by the parties and submitted to the Court for approval.

       Defendants’ alternative request that the Court “enjoin” it from using the interim guidance

is legally improper. There is no motion for an injunction pending with respect to Defendants’

proposed guidance, only Defendants’ request for approval. Nor could Defendants move to enjoin

                                                  8
         Case 1:18-cv-00508-RC Document 355 Filed 01/22/21 Page 9 of 11




themselves. Moreover, Defendants were the ones that elected to seek this Court’s approval before

issuing their proposed interim guidance. While that request was prudent, given that the proposed

guidance was in response to, and sought to address, the repeated violations of the statute this Court

detailed in its July 2, 2020 decision, there is absolutely no legal basis for turning the Court’s denial

of approval into an injunction.

        Defendants’ Statement. Defendants believe that such guidance is still relevant and should

be provided and, therefore, request that the Court decide the motion and either allow ICE to issue

it or enjoin its issuance under Federal Rule of Civil Procedure 65(d)(1).

                                                * * *

        Wherefore, the parties respectfully request that the Court:

        (1)     Approve the proposed training materials and periodic reporting obligations agreed

upon by the parties and included in their November 19, 2020 joint submission (Dkt.Nos. 345, 345-

2, 346-1);

        (2)     Approve the schedule proposed in Part I.1 and 2 above with respect to finalizing

ICE’s nationwide list of shelters and other organizational sponsors and proposed revisions to the

FOJC Handbook; and

        (3)     Resolve the parties’ disputes concerning a revised AORW, as set forth in their

respective statements of position.

        In addition, Defendants respectfully request that the Court:

        (1)    Either permit ICE to issue its interim guidance, or enjoin it under Federal Rule of

Civil Procedure 65(d); and

        (2)     Resolve the parties’ disputes concerning a revised AORW pursuant to an Order

entered pursuant to Federal Rule of Civil Procedure 65(d).



                                                   9
        Case 1:18-cv-00508-RC Document 355 Filed 01/22/21 Page 10 of 11




For the reasons set forth above, Plaintiffs oppose these requests.




Dated: January 22, 2021                          Respectfully submitted,



 /s/ Colin A. Kisor                               /s/ Stephen R. Patton
 Colin A. Kisor                                   Stephen R. Patton
 Deputy Director                                  KIRKLAND & ELLIS LLP
 U.S. Department of Justice, Civil Division       300 North LaSalle
 Office of Immigration Litigation –               Chicago, IL 60654
 District Court Section                           Telephone:     (312) 862-2000
 P.O. Box 868, Washington, DC 20044               Facsimile:     (312) 862-2200
 Telephone: 202-532-4331                          stephen.patton@kirkland.com
 Colin.Kisor@usdoj.gov
                                                  Tia T. Trout Perez (D.C. Bar No. 990447)
 ATTORNEYS FOR DEFENDANTS                         KIRKLAND & ELLIS LLP
                                                  1301 Pennsylvania Avenue, N.W.
                                                  Washington, DC 20004
                                                  Telephone:     (202) 389-5000
                                                  Facsimile:     (202) 389-5200
                                                  tia.trout-perez@kirkland.com

                                                  Gianna Borroto
                                                  NATIONAL IMMIGRANT JUSTICE CENTER
                                                  208 South LaSalle Street, Suite 1300
                                                  Chicago, IL 60604
                                                  Telephone: (312) 660–1335
                                                  Facsimile:   (312) 660–1505
                                                  gborroto@heartlandalliance.org

                                                  Katherine Melloy Goettel
                                                  AMERICAN IMMIGRATION COUNCIL
                                                  1331 G Street, NW, Suite 200
                                                  Washington, DC 20005
                                                  Telephone: (202) 507-7552
                                                  kgoettel@immcouncil.org


                                                  ATTORNEYS FOR PLAINTIFFS




                                                10
        Case 1:18-cv-00508-RC Document 355 Filed 01/22/21 Page 11 of 11




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on this 22nd day of January 2021, a true and correct copy of

the foregoing was served via ECF upon counsel of record.


                                                    /s/ Stephen R. Patton
                                                    Stephen R. Patton
